DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/483,562 filed 10 April 2017.

Examiner’s Note
Applicant's amendments and arguments filed 16 October 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 16 October 2020, it is noted that no claims have been amended. No new matter or claims have been added.

Election/Restrictions
The Applicant previously elected salicylic acid (moisture control material), cyclopentasiloxane (carrier), dimethicone (silicone fluid), and stearamidopropyl dimethylamine (cationic surfactant).

Status of the Claims
Claims 1-5, 7-12 and 14-26 are pending.
Claims 7-10, 14-17, and 19-26 are withdrawn as being towards a non-elected invention.
Claims 1-5, 11-12, and 18 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-12, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Khoshdel et al. (US 2005/0175567) in view of LotionCrafter (https://www.lotioncrafter.com/reference/tech_data_lc995.pdf; available 23 November 2015) in view of Marsh et al. (US 2015/0359716).
	The Applicant claims, in claims 1 and 13, a non-aqueous composition comprising salicylic acid, a moisture control material selected from 5-chlorosalicylic acid, 2,4-dihydroxybenzoic acid, or a mixture thereof, and a non-aqueous carrier (elected as cyclopentasiloxane). Claims 2-4 narrow the range of moisture control material to about 1% to about 3%. Claim 5 requires the moisture control material to further comprise an additional material. In claim 11, the composition further comprises various agents such as pigments or anti-dandruff actives and claim 12 requires the additive to be a metal salt of pyrithione. Claim 18 requires the composition to be in solid form.
2-6 is required to be 2 and when R2 is an OH group then R5 must also be an OH group [0008]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

That being said, there is no proviso for R6. As such, R6 can be an OH group along with R4, which, when R1 is OH, reads on 2,4-dihydroxybenzoic acid. Khoshdel teaches using the above agent in from 0.01-10% in hair care compositions [0024-0026]. 2,5-dihydroxybenzoic acid is an alternative species in the about formula. In addition to the active, the compositions can further comprise a carrier in 0.5-99.5% selected from anhydrous liquids such as silicones [0029, 0036]. Additionally, the solvent can be viscous enough to form a solid [0036]. Regarding additional agents, anti-dandruff agents such as zinc pyrithione may be further included in the hair composition [0136, 0138]. The purpose of the Khoshdel composition is to provide styling benefits to hair [0002].
	Khoshdel does not teach including salicylic acid or the elected species of cyclopentasiloxane.
	Marsh is towards an aqueous hair composition for frizz reduction comprising from 0.15-12% of a moisture control material comprising a Class I agent (abstract) [0023-
Lotioncrafter teaches that formulation LC995 comprises primarily cyclopentasiloxane (D5) which is known for its volatility, excellent spreading, and lubrication making it an excellent conditioner for hair care products like conditioners, hair sprays, and hair relaxers (pg 1).
It would have been prima facie obvious to use LC995 comprising cyclopentasiloxane as the anhydrous silicone liquid of Khoshdel. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to further include salicylic acid in the hair styling composition of Khoshdel because Marsh teaches it as a suitable hair styling agent that can be used in combination with any of 2,3-dihydroxybenzoic acid, 2,6-dihydroxybenzoic acid, and 5-chlorosalicylic acid (see MPEP § 2144.06). Regarding the overall composition of Khoshdel, the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents, carriers, and additional agents from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting obvious combination of 2,4-dihydroxybenzoic acid (0.01-10%), salicylic acid (1.0%), cyclopentasiloxane, and zinc pyrithione, which can further comprise 2,5-dihydroxybenzoic acid (0.01-10%) and which can alternatively be .

Response to Arguments
Applicant's arguments filed 16 October 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 13-14 of their remarks, that Marsh et al. is not a proper reference based on 102 exceptions (2) (C).
In response, the effective filing date of the instant claims is 10 April 2017. The published date of Marsh is 17 December 2015, which is more than one year prior to the effective filing date. Regardless of the presence of common inventors, Marsh falls outside the grace period and qualifies as art under 35 USC 102a1. It is reminded that subsection (a)(2) refers to filing dates of US publications whereas section (a)(1) refers to prior public availability dates (i.e. publication dates).

The Applicant argues, on pages 11-12 of their remarks, that the Examiner’s rebuttal of the alleged unexpected results are conclusory statements based on no findings in the cited references. The Applicant further argues in page 12 that there is no 
In response, as previously explained by the Examiner, these data are not sufficient in overcoming the pending obviousness rejection. Regarding Table 12, the data presented measures solubility of the composition (by way of measuring clarity) as well as softness in the hair. Any measurement of stability is, in fact, merely a showing of differences in solubility. An improvement was clearly shown by the Applicant when replacing a water/ethanol solvent blend with a silicone oil blend of cyclopentasiloxane and dimethiconol. However, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. 
Next, regarding Table 7, the Applicant has similarly shown that different agents provide different levels of frizz control and water reduction. To be sure, Marsh et al. (US 2015/0359716) teaches that salicylic acid in a leave-on hair composition is known to provide a percent water reduction property that is pH dependent [0031, 0089]. Salicylic acid is also known to provide a reduced frizz effect [0046-0049] (Table 1). As such, the Applicant has not provided evidence of an unexpected result but has shown evidence of the known and expected properties of, at least, salicylic acid. To be clear, Table 7 of the specification does comprise composition B which comprises 2,4-dihydroxybenzoic acid in 0.15% in place of salicylic acid (1%). Composition B is also devoid of propylene glycol, which is present in Composition A. Composition B has a slight increase in water reduction (0.2%) and a frizz rating of 3 compared with the control rating of 4. As such, Composition B is slightly better at reducing water and controlling frizz over a composition that does not comprise 2,4-dihydroxybenzoic acid. Marsh et al. also teaches that 2,4-dihydroxybenzoic acid is known to provide a reduced frizz effect [0049] and water reduction [0089].

To the Applicant’s arguments that the Examiner’s statements are conclusory with no basis other than the Office Action opinion, the Examiner has analyzed the data and was unable to determine the result as being unexpected due to the art-taught properties of salicylic acid, for one, as well as the known properties of solvents. The burden of showing an unexpected result is on the Applicant and the Applicant must show that the result is more than what would be expected by combining prior art elements. In the instant application, the Applicant has failed to provide convincing evidence of an unexpected result.

The Applicant argues, on page 17 of their remarks, that the Examiner cannot selectively pick-and-choose various components from the prior art disclosures and reassemble them to arrive at the claimed invention. The Applicant argues that hindsight reconstruction is impermissible.
In response, it would have been prima facie obvious to use LC995 comprising cyclopentasiloxane, which is an anhydrous silicone liquid for hair care compositions, as the anhydrous silicone liquid which is taught as a component of Khoshdel because it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). In response to Applicant's argument that the Examiner's conclusion of obviousness is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The modification of Khoshdel with Marsh and Lotioncrafter, as described above, is entirely proper as the secondary references provide reasons for making said modifications. Marsh teaches that salicylic acid is a moisture control material useful in hair compositions for frizz reduction. Lotioncrafter teaches that cyclopentasiloxane is an excellent conditioner for hair care products due to its excellent volatility, spreading, and lubrication. Based on MPEP § 2144.07 it is entirely proper to modify the hair treatment composition of Khoshdel with the moisture control material and solvent of the secondary references. The Applicant has not provided sufficient evidence of unexpected results, therefore the above rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-5, 11, and 13 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,117,819 in view of LotionCrafter (https://www.lotioncrafter.com/reference/tech_data_lc995.pdf; available 23 November 2015).
The claims of the ‘819 patent are towards a hair care composition comprising salicylic acid and 2,4-dihydroxybenzoic acid in from 0.5-5% by weight. The composition, in claim 12, further includes a silicone and in claim 13 further includes agents such as pigments. The ‘819 claims do not teach using cyclopentasiloxane. Lotioncrafter teaches that formulation LC995 comprises primarily cyclopentasiloxane (D5) which is known for its volatility, excellent spreading, and lubrication making it an excellent conditioner for hair care products like conditioners, hair sprays, and hair relaxers (pg 1). It would have been prima facie obvious to use LC995 comprising cyclopentasiloxane as the silicone of ‘819. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, it would have been obvious to include the silicone in any of the ‘819 claims. As such, the instant claims are obvious in view of claims 1-15 of US 10,117,819.

Response to Arguments
The Applicant has requested the above double-patenting rejections be held in abeyance until patentable subject matter is identified. The above rejection is accordingly maintained.                                                                                                                                        
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613